Citation Nr: 0925541	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-06 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right foot.

2.  Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant with assistance from a Veterans Service Office of 
the Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to July 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the Veteran's original claim was 
previously remanded by the Board in November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a right foot disability as 
well as a bilateral knee disability related to service.  
Specifically the Veteran contends that his current right foot 
disability was caused by a fracture due to an overturned 
vehicle during service.  Additionally, the Veteran asserted 
that his knee pain began towards the end of his active 
service, and was progressively aggravated over the years.  In 
part he has attributed it to bilateral foot/ankle pathology 
from service.

As noted above, in November 2006, the Board remanded the 
claims of entitlement to service connection for a bilateral 
foot disorder, and a bilateral knee disorder for further 
development.  This development included obtaining a VA 
examination including medical opinions as to whether it was 
at least as likely as not that the Veteran's current foot and 
knee disabilities were related to his active service.  

The Veteran was afforded a VA examination in May 2009, and 
after examination and review of the claims folder, the 
examiner provided diagnoses of bilateral knee arthritis as 
well as degenerative joint disease in the left foot.  
Unfortunately, the examiner failed to provide an opinion as 
to whether it was at least as likely as not that the 
Veterans' bilateral knee and foot disabilities were related 
to his active service or his service connected left lower 
extremity pathology.  Additionally, it is not indicated 
whether there are indicia of an old fracture of the right 
foot.  Moreover, the Board notes that while VA treatment 
records indicated a diagnosis of osetopenia with tiny 
bilateral plantar heel spurs, it is unclear whether there was 
a current diagnosis of a right foot condition.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
November 2006 Board remand.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should request that the May 
2009 VA examiner (or if unavailable a 
similarly situated physician) provide 
an addendum containing an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the Veteran's bilateral 
degenerative knee disability was 
related to his active service or in the 
alternative to the service connected 
left lower extremity pathology.  
Additionally, the examiner should 
clearly state whether there is a right 
foot condition, to include arthritis, 
that is at least as likely as not 
(probability of 50 percent or greater) 
related to the Veteran's active 
service.  (Attention is directed to the 
1967 VA examination of the feet for 
comparison purposes.)  The examiner 
should provide a complete rationale for 
all conclusions reached.

In the event the May 2009 VA examiner 
is unavailable, or the matter cannot be 
clarified without additional 
examination, the AMC/RO should provide 
the Veteran with a new VA examination 
of the bilateral knees and right foot.  
After review of the record and 
examination, the examiner should render 
an opinion regarding whether it is at 
least as likely as not (probability of 
50 percent or greater) that any right 
foot or knee disorder found in service 
is related to any current disability.  
The examiner should provide a complete 
rationale for all conclusions reached.

2.  After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

3.  After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the 
Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




